Citation Nr: 0124463	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  94-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the 
New Jersey National Guard from October 1957 to March 1958.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating 
decision by the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board remanded 
the claim in February 1996 for additional development.  In a 
decision dated in December 1999, the Board denied the claim 
on the merits.

The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court).  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law, which redefines the obligations of VA with respect 
to the duty to assist and provide notice, is potentially 
applicable to the claim on appeal.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  The 
VCAA was implemented with the adoption of new regulations.  
See 66 Fed. Reg. 45, 620 (as amended, August 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In January 2001, the Court vacated the Board's 
December 1999 decision and remanded the matter for 
consideration of the VCAA.  


REMAND

The new provisions of the VCAA and the implementing 
regulations require VA to make reasonable efforts to obtain 
relevant records (including private records) that a claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West Supp. 
2001).  In this case, the RO has been unsuccessful in 
attempting to obtain medical records from a presumably 
deceased Dr. S. Miller.  As reflected in an RO letter dated 
in May 1996, the New Jersey State Board of Medical Examiners' 
Office may have information regarding whether another 
physician has assumed Dr. Miller's records.  As such, the 
Board remands this claim to the RO to obtain authorization 
from the appellant to attempt to locate these records, if 
available.  On remand, the RO should determine whether any 
further development of this claim is warranted under the 
VCAA.

Accordingly, this claim is REMANDED for the following action:

1.  The RO should contact the appellant and 
request him to provide authorization to 
contact the State of New Jersey, Department of 
Law and Public Safety, Division of Consumer 
Affairs, Board of Medical Examiners in order 
to ascertain whether his medical records of 
treatment from Dr. S. Miller are available.  
Thereafter, the RO should attempt to obtain 
these clinical records, if available.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA and implementing 
regulations is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) are 
fully complied with and satisfied.

3.  Thereafter, the RO should readjudicate the 
claim for service connection for hypertension.  
If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




